DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9-13, 15, 16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a test fracturing fluid that includes 170,000 mg/L TDS and a friction reducer or a test fracturing fluid that includes 170,000 mg/L TDS, a friction reducer and a friction reducer enhancer that achieves a friction reduction of at least 30% (as is disclosed with respect to Figure 4), does not reasonably provide enablement for any other test fracturing fluid comprising 170,000 mg/L and friction reducer as now would be encompassed by the instant claim language of amended independent claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Independent claim 1 has been amended to recite “and wherein the molecular weight of the polymer is selected such that the friction reducer provides a friction reduction to a test fracturing fluid containing at least 170,000 mg/L…by at least 30%...after addition to a base fluid of the test fracturing fluid.”  Based on the specification as filed, with particular regard to Figure 4 wherein a base fluid containing such a TDS content is disclosed, it appears that the fluid reaches different levels of friction reduction based on the components thereof; for example, a fluid containing such a salt content and the friction reducer, alone, may achieve 52% friction reduction while such a fluid with the further addition of the friction reducer enhancer achieves 62%.  However, the specification does not describe any other test fracturing fluid components as included therewith, and/or other fluids that include such components as achieving such a level of friction reduction, and, thus, the open ended language of “a test fracturing fluid” encompasses other fracturing fluid components not contemplated for use and/or inclusion in the method as claimed/with the fracturing fluid instantly claimed.  Applicant is advised to define the components of the test fracturing fluid in claim 1; for example, the addition of a clause that recites “wherein the test fracturing fluid consists of” etc., would appear to overcome this rejection.  
Claims 1, 2, 4-7, 9-13, 15, 16 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 1 has been amended to recite “a friction reduction….containing at least 170,000 mg/L of total dissolved solids.”  This is a range with an unbounded upper limit, and, therefore, encompasses a total dissolved solids content so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a TDS of 1,700,000 mg/L, 17,000,000 mg/L or 170,000,000 mg/L (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
Independent claim 1 has been amended to recite “a friction reduction…by at least 30%.”  This is a range with an unbounded upper limit, and, therefore, encompasses a friction reduction so inconceivably high that it cannot reasonably be possible in the present invention.  Additionally, the Examiner notes, the specification clearly defines a maximum value of friction reduction as 62% in a fluid having a TDS exceeding 170,000 mg/L in [0049].  Therefore, it appears the instant claim language of at least 30% encompasses friction reduction amounts that are not possible within the context of the instant invention, as admitted by Applicant in [0049].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7, 9-13, 15, 16 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 has been amended to recite “and wherein the molecular weight of the polymer is selected such that the friction reducer provides a friction reduction to a test fracturing fluid containing at least 170,000 mg/L…after addition to a base fluid of the test fracturing fluid.”  Based on such claim language it is unclear as to what is required for inclusion in the test fracturing fluid aside from “a base fluid,” i.e., any fluid as there is no clear association as to whether such “a base fluid” is the same as the base fluid of the previously claimed fracturing fluid, that has at least 170,000 mg/L and the polymer.  Does the test fracturing fluid include the same components of the fracturing fluid, i.e., is the friction reducer enhancer included therein?  Are other components allowed therein, such, as for example, a hydrocarbon liquid?  Clarification of the components of the test fracturing fluid is advised.  
Independent claim 1 has been amended to recite “a friction reduction….containing at least 170,000 mg/L of total dissolved solids.”  This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of TDS values Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Independent claim 1 has been amended to recite “a friction reduction…by at least 30%.”  This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of friction reduction Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-7, 9-12, 15, 16, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. (US 2020/0399531 – cited previously) in view of Hughes et al. (US 2012/0048547 – cited previously).
With respect to independent claim 1, Trahan et al. discloses a method of fracturing a subterranean formation comprising: 
introducing a fracturing fluid into the subterranean formation (abstract; [0021]), wherein the fracturing fluid comprises:
a base fluid, wherein the base fluid comprises water ([0024]; [0026]; [0042]); 
proppant 24 ([0009]);
a friction reducer 26, wherein the friction reducer is a polymer ([0028]); and
a friction reducer enhancer, wherein the friction reducer enhancer is a surfactant 28 ([0028]), and wherein the surfactant is in a concentration in the base fluid greater than or equal to its critical micelle concentration ([0032]; [0038]); 
allowing the surfactant to form micelles in the fracturing fluid ([0032]; [0038]; [0043]-[0044]): and 
creating or enhancing one or more fractures in the subterranean formation ([0006]).
Trahan discloses wherein the fracturing fluid is composed primarily of water and proppant and includes the friction reducer and friction reducer enhancer; additional additives may be included ([0021]).  The reference provides an example of a fracturing fluid that does not contain a hydrocarbon liquid ([0046]).  Although the reference does not disclose an additive that is a hydrocarbon liquid nor explicitly require the inclusion thereof, it would have been obvious to one having ordinary skill in the art to provide for the fracturing fluid of Trahan et al. wherein it does not contain a hydrocarbon liquid since Trahan et al. does not require a hydrocarbon liquid for the fracturing fluid, and, as such, it would appear the method of fracturing is capable of being conducted without a hydrocarbon liquid.  
Trahan et al. discloses wherein the friction reducer is a water soluble anionic polyacrylamide.  The reference further suggests wherein the molecular weight thereof affects the performance of the polymer as a friction reducer, as does the source of water and salinity content thereof ([0026]).  The polymer is further suggested as used in high electrolyte content water, meaning the water has a high concentration of TDS ([0042]).  In an example, the polyacrylamide is suggested to be added to a high electrolyte containing water so as to provide friction reduction over time therein ([0046]).  In this example, a friction reduction of the tested fluid, i.e., “a test fluid” can be seen as at least 30% in 600 seconds, i.e., 10 minutes (Fig. 3).  Therefore, in a high salinity fluid, the molecular weight of the water soluble anionic polyacrylamide is selected so as to provide a friction reduction of at least 30% in a time of from 10-30 minutes after addition to the base fluid as claimed.  With regard to the particular salinity level of the fluid, Trahan et al. suggests high electrolyte water and wherein salinity must be considered with respect to the molecular weight of the polyacrylamide and, as such, one having ordinary skill in the art would recognize optimal salinity values of high salinity water to provide for while still achieving friction reduction as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Trahan et al., however, fails to explicitly disclose wherein the polyacrylamide has a molecular weight of less than or equal to 1 million as claimed.
Hughes et al. teaches aqueous carrier liquids used to transport particles in well treatment methods, wherein such include friction reducing polymers in a base fluid of water; a combination of polymers may be used for such purposes, including polyacrylamide and modified forms thereof having some ionic character, wherein the friction reducing polymer may be a comonomer of polyacrylamides and have an average molecular weight of from about 1000 up to about 20 million, or more specifically 1 million is sometimes typical ([0041]).  As such, when using an ionic polyacrylamide as the friction reducing polymer in the method of Trahan et al., it would have been obvious to one having ordinary skill in the art to try a friction reducing polymer as suggested by Hughes et al. and having a molecular weight of less than or equal to 1 million in order to yield the predictable result of imparting friction reducing properties to the fluid therewith. The Examiner notes, one of ordinary skill in the art would recognize the optimal molecular weight of the friction reducing polymer to provide for since generally such differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such is critical.  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  The instant specification fails to explicitly establish the instantly claimed molecular weight range as critical and it is unclear if any unexpected results are achieved by using such.
With respect to depending claim 2, Trahan et al. discloses the method as set forth above with respect to independent claim 1, wherein the water is disclosed to have a high concentration of total dissolved solids ([0031]; [0042]; [0045]).  The reference, however, fails to define the actual total dissolved solid content thereof.  Since Trahan et al. discloses the hydraulic fracturing fluid therein as a high salinity fluid, it would have been obvious to one having ordinary skill in the art to provide for a salinity within the extensive range as instantly claimed when using a high salinity fracturing fluid in the method of Trahan et al. since such salinities encompass “high” salinities and one having ordinary skill in the art would recognize an optimal salinity to provide therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claims 4-7, Trahan et al. discloses wherein the friction reducer is a homo-polymer or copolymer, which the polymer is an anionic polymer and wherein the polymer is selected from the group as claimed per claim 6 ([0026]; [0028]).  Additionally, in view of the teachings of Hughes et al., cited within the rejection of claim 1, each of the limitations of claims 4-7 is further provided for. 
With respect to depending claim 9, Trahan et al. discloses the method as set forth above with respect to claim 1.  The reference, however, is silent to the amount of friction reducer included in the fluid.  Hughes et al. suggests the inclusion of friction reducers, as noted above in the rejection of claim 1, wherein such are provided in an amount of 0.001% to about 5% by weight of the carrier liquid ([0042]) so as to impart a degree of viscosity thereto which is not much more than that of water while still capable of transporting particles into the formation ([0041]).  As such, when using the friction reducing polymers of Hughes within the method of Trahan et al., it would have been obvious to one having ordinary skill in the art to try an amount thereof as claimed in order to impart friction reducing properties to the well treatment fluid since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	
With respect to depending claim 10, Trahan et al. discloses in Figure 3 wherein at a final hydration time of 600 seconds, the inventive fluid provides a friction reduction of 70% while the same fluid minus the friction reducer enhancer provides for only about 30% friction reduction.  Although silent to wherein the friction reducer enhancer reduces a final hydration time as claimed, since Trahan et al. discloses the friction reducer enhancer as enhancing the performance of the friction reducer, as well as suggests overlapping materials for use as the friction reducer and friction reducer enhancer, along with corresponding amounts thereof, the friction reducer enhancer would be expected to act in the same manner as claimed, i.e., reduce a final hydration time by at least 25% as compared to a fracturing fluid having the same composition as the fracturing fluid except without the friction reducer enhancer.  If there is any difference between the reduction in final hydration time of the friction reducer of Trahan et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).   The Examiner additionally notes, based on Figure 3, it appears a reduction in hydration time is achieved in the fluid that contains the friction reducer enhancer as compared to that which does not, and it is further noted that such a reduction appears similar to that which is instantly disclosed by Applicant in instant Figures 3 and 4.  For example, Figure 3 of Trahan and Figure 4 of the instant application show the friction reducer enhanced fluid as reducing friction by more than 60% in a time around 2 minutes.  The fluid of Trahan that lacks the friction reducer enhancer does not achieve such a friction reduction over the entire timees shown, but rather achieves a minimal friction reduction that levels around 8 minutes.   Although silent to a final hydration time of the friction reducer being reduced by “at least 25%,” it appears the hydration time of the friction reducer in the fracturing fluid that includes the friction reducer enhancer is indeed reduced by at least 25% as compared to the fluid lacking the friction reducer enhancer; given the range of amounts of each component of the friction reducer, friction reducer enhancer and base fluid, one having ordinary skill in the art would recognize the optimal amounts of each to employ so as to achieve the optimal friction reduction enhancement and hydration time for the friction reducer enhanced fluid therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	
With respect to depending claim 11, Trahan et al. discloses wherein the friction reducer enhancer is a water-soluble surfactant ([0039]-[0041]).
With respect to depending claim 12, Trahan et al. discloses wherein the surfactant is selected from the group consisting of ethoxylated amines, alkoxylated sulfates, ethoxylated primary and secondary alcohols, betaines and sultaines, poly and oligomeric glycosides, amine oxides, and combinations thereof ([0046]).
With respect to depending claim 15, Trahan et al. discloses wherein the surfactant in high concentrations in water can form micelles, and wherein the friction reducing ability of the surfactant depends strongly on the shape of such micelles ([0038]; [0043]-[0044]).  The reference additionally suggests the minimum amount of active surfactant bet in the range of 60 to 500 ppm ([0048]).  It is additionally suggested wherein the critical micelle concentration is the surfactant concentration above which micelles begin to form, and, in practice, a narrow range of concentrations thereof represent such ([0032]).  Since Trahan et al. discloses both a concentration of surfactant for use, as well as wherein the ability of the surfactant to reduce friction depends on the shape of the micelles formed, it would have been obvious to one having ordinary skill in the art to try an amount of surfactant within the range as instantly claimed that provides for the surfactants of Trahan in a critical micelle concentration in order to enhance the friction reducing abilities thereof.  One of ordinary skill in the art would recognize the optimal concentration for such a purpose in order to ensure the desired surfactant micelle shapes are provided for since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	
With respect to depending claim 16, Trahan et al. discloses wherein the step of introducing the fracturing fluid into the subterranean formation comprises using a pump 22 ([0018]).
With respect to depending claim 21, Trahan et al. discloses wherein the water is selected from the group as claimed ([0010]; [0027]).
With respect to dependent claim 23, Trahan et al. discloses adding the friction reducer 26 and the friction reducer enhancer 28 to the base fluid 20 ([0028]; Fig. 1; claim 1).
With respect to dependent claim 24, Trahan et al. discloses wherein the friction reducer and the friction reducer enhancer are added to the base fluid as a friction reducer package ([0028], [0035], wherein the friction reducer enhancer is explicitly disclosed as used with the friction reducer, and thus is considered to be added as a “package;” claims 1 and 7 wherein both components are added to the base fluid).
Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. in view of Hughes et al. as applied to claim 1, above, and further in view of Hu et al. (US 2017/0096597 – cited previously).
With respect to dependent claim 2, Trahan et al. discloses the method as set forth above with respect to independent claim 1, wherein the water is disclosed to have a high concentration of total dissolved solids ([0031]; [0042]; [0045]).  The reference, however, fails to define the actual total dissolved solid content thereof.  Hu et al. teaches aqueous fluids used for well fracturing wherein the fluid includes a high total dissolved solid content and a friction reducing polymer and surfactant are added thereto, wherein the surfactant can increase the friction reduction provided by the friction reducing polymer in salt water, wherein total dissolved solids levels thereof are in the range of 1,000- 500,000 mg/L ([0067]-[0068]).  Since Trahan et al. discloses the use of both a friction reducing polymer and a friction reducer enhancer in the form of a surfactant used in an aqueous fluid that has a high total dissolved solid content, it would have been obvious to one having ordinary skill in the art to try a fluid having a total dissolved solids concentration within the range as claimed since such a range of total dissolved solids is known in the art to achieve friction reduction by addition of a friction reducing polymer and surfactant thereto and maintain suitability for use as a well treatment fluid.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. in view of Hughes et al. as applied to claim 12 above, and further in view of Seymour-Loya et al. (US 2020/0190397 – cited previously).
With respect to further dependent claim 13, Trahan et al. discloses the surfactant as set forth above with respect to claim 12; the reference, however, fails to further disclose the surfactant as an ethoxylated tallow amine or polyethoxylated tallow amine as claimed.  Seymour-Loya et al. teaches friction reducers used in hydraulic fracturing wherein a surfactant is included with an acrylamide polymer friction reducer, as noted above, for the purpose of boosting the performance of the acrylamide friction reducer (abstract).  Examples of such surfactants include amine ethoxylates that are tallow amine ethoxylates ([0036]-[0038]).  Since both Trahan et al. and Seymour-Loya et al. suggest surfactants to enhance the performance of acrylamide polymer friction reducers, it would have been obvious to one having ordinary skill in the art to try an ethoxylated tallow amine as the surfactant in the method of Trahan et al. in order to enhance the performance of the friction reducer therein.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trahan et al. in view of Hughes et al. as applied to claim 1 above, and further in view of Malchesky et al. (US 2013/0029884 – cited previously).
Trahan et al. discloses the method as set forth above with respect to independent claim 1, wherein the aqueous base fluid can include a high dissolved solid concentration, wherein the source of such water includes produced water.  The reference, however, is silent to the salt water as including an iron salt.  Malchesky et al. teaches compositions useful in hydraulic fracturing fluids that may have a presence of high salt content water (abstract) wherein examples of field waters useful in such fracturing/treating fluids are evaluated so as to determine the properties thereof.  The field waters can be seen to have a total hardness in the range of 5000-20000 mg/L, wherein the total iron present therein is in the range of 0.29-42.30 mg/L (Table 1).  Since Trahan et al. discloses wherein the aqueous base fluid can be obtained from produced water, which would be encompassed by “field” water, and Malchesky et al. suggests such waters having total dissolved solid contents that encompass the range instantly claimed and disclosed by Applicant to include a total dissolved iron content therein that overlaps the range thereof instantly claimed by Applicant, and Trahan et al. further suggests wherein the friction reducer/friction reducer enhancer composition is compatible with fluids having a high overall total dissolved solid content, it would have been obvious to one having ordinary skill in the art to try the composition of Trahan et al. with an aqueous fluid containing a total dissolved iron content overlapping the range as claimed since Trahan et al. suggests the ability of the disclosed fluids to be used with aqueous fluids containing high dissolved solid contents in general and, as taught by Malchesky et al., fluids having high dissolved salt contents typically include an amount of total dissolved iron therein.  One having ordinary skill in the art would thus recognize the optimal total dissolved iron content with which the friction reducer/friction reducer enhancer is compatible since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
Applicant’s arguments with respect to the prior art rejections as set forth in the previous office action have been fully considered.
The Examiner notes, the grounds of rejection over claim 1 with respect to Seymour-Loya et al. has been withdrawn since the reference discloses an acrylamide emulsion that includes a hydrocarbon liquid therein.
Applicant notes independent claim 1 has been amended to require a test fracturing fluid and asserts Trahan does not disclose such.  
The Examiner notes the 112 rejections presented above with regard to the instantly claimed test fluid.
Additionally, Trahan clearly suggests a test fracturing fluid having a high salinity that includes a polymer therein that provides for a reduction in friction within the time period as claimed.  The reference further acknowledges wherein polymer molecular weight affects the friction reduction attained, and, as such, it is the position of the Office that Trahan suggests a test fracturing fluid as presently indefinitely claimed.
Although Hughes fails to explicitly disclose the test fracturing fluid, it is the position of the Office that the combination of Trahan in view of Hughes suggests such.  
Applicant asserts Hughes is a vastly different field than that of Trahan.  The Examiner respectfully disagrees; Hughes suggests the same polymer species of polyacrylamide as used for friction reducing purposes within a well treatment fluid.  Applicant asserts the friction reducers of Hughes are suggested with respect to gravel packing which follows fracturing.  
In response to applicant's argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hughes is considered reasonably pertinent to the particular problem with which Applicant was concerned, i.e., friction reduction in a well treatment fluid.
Applicant further asserts Trahan does not specifically teach a fracturing fluid that does not contain a hydrocarbon liquid.  The Examiner respectfully disagrees and notes at least the examples do not require or include a hydrocarbon liquid.  Additionally, it has been held wherein it is obvious to omit an element even if it was explicitly disclosed in a primary reference where the function attributed to such is not desired or required, See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Applicant is advised to clarify the claims with respect to the 35 USC 112 rejections as set forth herein; such further clarification and amendments pertaining thereto may assist in overcoming the rejections over the prior art and may be suitable for consideration under the AFCP 2.0 program.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/27/22